Case 1:18-cv-24227-CMA Document 154 Entered on FLSD Docket 06/27/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                      CASE NO. 1:18-cv-24227-CMA

  JASON MILLER,

            Plaintiff,

              v.

  GIZMODO MEDIA GROUP, LLC,
  a Delaware Corporation, KATHERINE
  KRUEGER, individually, and
  WILL MENAKER, individually,

        Defendants.
  _____________________________________/

                         PLAINTIFF’S MOTION FOR LEAVE TO FILE
                   UNREDACTED DECLARATION OF “JANE DOE” UNDER SEAL

            Plaintiff, Jason Miller (“Miller”), pursuant to Local Rule 5.4 and paragraph 11 of the

  Confidentiality Order [Doc. 100], respectfully requests leave to file an unredacted version of the

  Declaration of Jane Doe1 [Doc. 5-1] (“Unredacted Doe Declaration”) under seal for the sole

  purpose of protecting the true identity of “Jane Doe,” the alleged victim in the publication at issue,

  and in support states as follows:

            In support of his Motion for Partial Summary Judgment on Falsity, Miller is relying upon

  the Declaration of “Jane Doe,” a redacted version of which is attached to the Complaint [Doc. 5-

  1] Jane Doe’s true identity is being protected in this case under Paragraph 11 of the Confidentiality

  Order [Doc. No. 100] which provides:



  1
   The actual declaration is already in the Court record [Doc. 5-1], redacted only as to the declarant’s
  name and personal identifying information. Consequently, this Motion only seeks to file an
  unredacted version under seal so that “Jane Doe’s” identifying information can be confirmed
  without public access.


  {BC00218668:1}
Case 1:18-cv-24227-CMA Document 154 Entered on FLSD Docket 06/27/2019 Page 2 of 3



            11. Jane Doe. Other than for legitimate use prosecuting or defending this lawsuit,
            the parties agree to maintain the identity of "Jane Doe,” her address, and her
            personal identifying information “Confidential” under this Order. Any pleadings
            or other papers publicly filed in the court record shall not use “Jane Doe’s”
            legal name or disclose her address or other personal identifying information. If any
            party needs to disclose her name in a court filing, then the parties shall comply with
            the procedure outlined in Paragraph 7 before disclosing the identity of “Jane Doe,”
            her address or her personal identifying information in any court filings or any public
            proceeding or hearing in this case.

  (Emphasis added).

            Jane Doe is an innocent bystander to this action – a woman whose identity has not been

  publicly revealed or connected to the false accusations about a sexual relationship with Miller,

  pregnancy, abortion pill in a smoothie, and resulting death of an unborn child. Through her

  declaration, Jane Doe verified that the accusations about her and Jason Miller are untrue and

  “ask[ed] that this completely fabricated story not continue to be repeated to anyone for any purpose

  as all of this is interfering with my life.” [Doc. 5-1 at ¶ 24]

            In order to protect Jane Doe’s privacy and prevent her from being needlessly exposed to

  the publicity surrounding this case, Miller respectfully requests that he be permitted to file her

  unredacted Declaration under seal.

            The public right of access to court files must be balanced against competing interests, such

  as privacy rights. Rossbach v. Rundle, 128 F.Supp.2d 1348, 1351-52 (S.D. Fla. 2000) (citations

  omitted). It is appropriate to seal certain records when they contain highly sensitive and potentially

  embarrassing personal information about individuals. Id. at 1352 (citations omitted). And when

  the sensitive information pertains to non-parties, balancing their privacy over public access is

  strengthened. Id.

            Accordingly, Miller respectfully requests that he be permitted to file the Unredacted Doe

  Declaration under seal, and that it be maintained under seal for a minimum of one-year after the




  {BC00218668:1}                                      2
Case 1:18-cv-24227-CMA Document 154 Entered on FLSD Docket 06/27/2019 Page 3 of 3



  resolution of any appeals in this matter, at which time the proposed sealed filing should be

  destroyed.

            WHEREFORE, Plaintiff, Jason Miller respectfully requests an Order granting Plaintiff

  leave to file the Unredacted Doe Declaration under seal.

                             LOCAL RULE 7.1(a)(3) CERTIFICATION

            In accordance with S.D. Fla. L.R. 7.1(a)(3), Plaintiff’s counsel conferred with Defendants’

  counsel and Defendants do not oppose this request.

  Dated: June 27, 2019.                          /s/ Shane B. Vogt
                                                 Kenneth G. Turkel – FBN 867233
                                                 E-mail: kturkel@bajocuva.com
                                                 Shane B. Vogt – FBN 257620
                                                 E-mail: svogt@bajocuva.com
                                                 BAJO | CUVA | COHEN | TURKEL
                                                 100 North Tampa Street, Suite 1900
                                                 Tampa, Florida 33602
                                                 Tel: (813) 443-2199
                                                 Fax: (813) 443-2193
                                                 Attorneys for Plaintiff



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 27, 2019, the foregoing document was filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                                 /s/ Shane B. Vogt
                                                 Attorney




  {BC00218668:1}                                     3
